Seevers, J.
An information was filed before a justice of the peace charging that the plaintiffs had conspired and confederated together for the purpose of committing a felony. There was a trial, and the justice determined that there was reasonable ground to believe that plaintiffs had committed the crime charged, and they were required to give bail to appear and answer to any indictment found by the grand jury. Failing to give the required bail, they were “committed” to the custody of the defendant, as sheriff. Thereupon they *162sued out a writ of habeas corpus, and upon the bearing the judge remanded them to the custody of the sheriff, and from this order the appeal was taken. Since the submission of this cause, upon the intervention of the attorney-gen eral, the court is informed that the plaintiffs have been indicted by the grand jury. Should we, therefore, affirm the order of the circuit judge, no beneficial result would be obtained, and such would be the case if we should reverse such order, for now the plaintiffs are held under the indictment, and not under the judgment of the justice, or order of the circuit judge. The appeal will therefore be dismissed, and each party must pay his own costs.
Dismissed.